Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement on Form S-8 pertaining to the Summit Financial Group, Inc. 2014 Long-Term Incentive Plan of our reports dated March 7, 2014, relating to our audits of the consolidated financial statements and internal control over financial reporting, which appear in the Annual Report on Form 10-K of Summit Financial Group, Inc. for the year ended December 31, 2013. ARNETT FOSTER TOOTHMAN PLLC Charleston, West Virginia September 25, 2014 101 Washington Street East │P.O. Box 2629 Charleston, WV 25329 304.346.0441 │ 800.642.3601
